Opinion of the cotjet by
JUDGE PATNTER
Reversing.
On demurrer the allegation is taken as true that the county superintendent oí 'schools did not givé to the trustees of school districts Nos. 28 and 29 notice that he would ■establish a new district out of territory taken from each of the districts named. Before a county superintendent of schools is authorized to change the boundary of any district, he must give ten days’ notice in writing to the trustees of the districts to be affected by tbe proposed change, for section 4427, Ky. St., reads as follows; “. . . No change in the boundary of any district shall be made to take effect during the current or the following school-year, unless made previous to taking the census for such school-year. Nor shall the boundary of any district be *338changed unless ten days’ notice in writing shall be first given to the trustees of other districts to be affected thereby.” If there was mot a compliance, or a substantial compliance, with the provision of the statute quoted, the action of the county superintendent Yas invalid; hence the tax sought to be collected from the appellants is not enforceable. Section 4418, Kentucky Statutes, reads as follows: “The county superintendent shall decide all questions of difference or doubt touching the administrative duties of the officers and teachers of common schools in his county; but appeals from his acts and decisions may be had, on petition of any interested person, to the superintendent of public instruction. The c-iounty superintendents shall conform to such reasonable rules and requirements as the superintendent of public instruction shall, from time to time, prescribe and announce to them.” The question here involved is not one touching the administrative duties of officers and teachers of common schools. By this section the legislature did not intend to confer upon a county superintendent of schools the jurisdiction to adjudge the rights of parties in a controversy like this one. The judgment is reversed for proceedings' consistent with this opinion.